_.~.~..__..
                                            . . _ ,~.__
                    ,./                          LJ$-
                  1
                  ,.~’
                  2                             ‘
                                                 v---

OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                 AUSTIN
     ?:0ciabecorze2OO~SZ!?t~~
                            t!Xt COXlfliirZXCtlO~i >;?rOCCXX?-
     inf:s'0sinstitutocit3 zx?;uSicate  ti:?iFintamsts,
     32 any, illthe lnr?c?
                         tr?be C'XdWXi&, a:ldS~OOU~C a
     VrtliCtitle to tha ';tstcupcn WlllChsaid :;i&my
     is to be constructa8.
          *?ou ail1 fWI a brief attached ~!lichI trust
     Will be of so:?e assistanceto you in nrzivin~ at
     a deliiilteconclusioo in ttlinxlttor."
            Article 667.&a,Vmon*s hmointod Civil Statutes,
authorizes any domiseione,x-~court to acquira any land for
rotd, riC;irt-of-?iay purposes;   tkber, earth, stma,  flmrel
or other mteriais, nccwssnry or convenientto +iuyrql to
be constructed,rccomtructed, maintaimZ, zi8oned,
strai&toned or~ler@iemC, or laud rot exceediy;one hun-
dred (100) foot in width for stream bed diversion in oon-
neotioa with tho locating,,     relooatkg, or cxxtructioa of
a deoi@atod ItGe hi$;I??i,sy    by the Sate !;f@.:agComisoiofi,
the sam -my be acquired by purahase or cocdemation by
the oounty com5saion~rs. This statute furthor provides
that tho county in which the state hi&my Is located nay         .
payFor the aame,out.of,thecounty road enA brl&e fun&,
or any available oounty,fuud. This stktute further pro-
vidcs that in the event of condemation by the county the
prooedure shall be the sase as set out in Title 52, ktloles
3264 to 3271; inclusive,RevisetiCivil Statutes of Tex5s,
1925.Q
           The oase of O*Teofe  v. XuIuaspwth
                                            County, 25 S. :'!.
(26) 625, among other things, holaa that the oormlseioners~~
mwct. condemin& land for the mate Ei#may Cominsion uader
Article  6674i1, supra,.dobsnot act L? its o-m bahalf for
county road purposss. In the aaso of Cornooh vs. Colorrldo
County,.I$? s. :.i.(2~1)470, It was bolt?!
                                         that the above ncn-
tioned statutes fully autLorizoU the comlsslonem' oourt
to aot for the Stcte   in a can~ezuatlonprocwedingsfor
state hi&Tag purposes.
          3.rtiole3271, Vwnonln  Annotated Civil Smtutes,
a General statute, provides that the Intorest or ri&t In
land, either public or pAvat%, that is obtained by condem-
                                      -_-__     . . - .-.   ,.. ~~--   _




        atioa procoedin~s shall not be so construed   as to include
        the foe siq~le estate, except ::heveGh~~.d.~e   provided by
        13X?. It is stated in Tex. Zur., Vol. 16, p. 02, (refer-
        rinc to thin statute, .Artiole3271) that this ennctzeat:is
        for the enmeration of the General rule, obtalnlhg evon'in *
        the absence O? statute, that ooadrjrJnatio;lof property for
        a public usa'dives~a its omer of no rirht further than
'.      is neowssarp for the puxpose for v                                      to conCeanstlcn
                                                    procccd-
                           oniy the o:xmr of the
    had, but nloo every persor xho has RX iJstIvat
    t!rQrein,   for   it   is   e1erimltary   1avi   thzi   p3raons
    hot~iledeparties to ai:action or grocoeC:ngore
    not bound by the jud,-nentrendered thcreir. In-
    deed, it 86031sto be clenr that a2 unco~_sencatcd
    omer of-laxid017of sn intorcst therein my co.li-
    pel a cmde4mor to settle r:ithbin, even though
    the oondemor has alroady,paiUconpensatlol?:to
    other persons rrtowere included in the prococdin@,
    unless the claimnt has estopped himelf In some
    mmner, as by accoptin,71a part or the co~~cnsstion
    or by siloctly acpuieaoin& Par a period of years."
         oft isstattd in the succoedlngparagraph, Tex. Sur.,
Vol. 16, p. 726:
         *It follows lron~'the~'&ncralrule siztoi! in
    the &scedding section that the holders of all
    suoh ri&ts and intcrasts mustbe made Farties
     defendant in the proooeding&"
          ,+a quote fur,theF$$o$Tek;,kr.',~7oi.16, p.                 728:

          "The holder of a'llen otil&d sou&t to bo
    coadomcd is a proper and necessary Farty to the
    proaeedlnfs;he is entitled,according to his
    lien, to the datia~osawzdad ahd, if they arenot
    paid, he tiayrecover then fro% the condemor. .v-0.
    roi&road bondholdars may ba nndo parties-to a pro-
    ceadlng by which the depot grounds of'the railroad
    'cor~orntionIssuing the bonds are sou&ht to be
    condomed by other railroads ior the purpose of :
    constructinga union depot. Shile a zort;;aGee
    who was not a party to proceedings involviq the
    lazedburdened by'ths mortgage my not, before
    maturity of the mort@ee, reoover dmams Pro3
     the cordernor OI?Lhe ttieorythat his seNritp
    ~33  izqairod by.the taking of the laqd, he
    nsvertheloss has his rcnody; whoq the mortgage
    becomes due he say mii!c~the oond8mor PIparty
     to foreclosure proceedings,as being II:control
     or possessior of Q portion of the land.*
                                   .
-   .




                   It   gc;c:j?$;t;> br) ccy: that conde:mationmy
                                                rctti&
        be rcXriXct to Or&   ia the cvcnt that the parties !::ive
                                                                been
        u:x?bleto e:z?e aftia?her:!-?
                                    fide efforts :?eveb+ea.zsdo by
        the party sssi~3ed to ac::uiretie l:ad. It fOllo?S timt
        proceed1qs brou@ prior t3 the :m~rln~of the effort are
        void, as being prcmaturo. (!:alone  vs. City of ':adizxville,
        24 9. :y;'.
                 4.83; '?.att
                           vs. Xudor, 22 3. ':s. 703; .Cle.:antn
                                                              vs.
        .?t.;corth5 3. F..3. I. Co., 7 2. :;.(2d) .295.)
                  Tn the caao nf Calvert v. !&ris CountIy, .I,6 ;7. !'.
        (28) 375, nzong;ot!xr thin.76,it ms  heliith3t in condo-~~tnstioo
        g?ooeedings to obtain land for ri&t-of-v;aypurceses, ouly
        an easezmit is aoquiroa, cm(?tAl.at
                                          such easermat is all ttat
        the law reo_uirecto be mid for, a~& fuxthcr that C,Revalua
        of oil ia Condm~cG la& ?ias 30t Rn itm or coxpQnsaticL

                  In th3'cm30 0,” 'TasterCl1 Corp. vs. i:ilber:mL+
        County, et al, 30 Cow. 3. (2d) 43C, xcon$ othi3r t!lin:;3"lt
        WRS held $hst the comiss.icners'ccurt v,as:;fthoutj?~nis-
        dictios or Z31LthOAtjr to Cxdc-tn laud for a road, nithout
        ax&in,;81i&fort to reach agxmmnt rlth land omer rc:;ard-
        .illC
            coqmis3tion. It xas further held in this ease that
        a holder of.tLe vttlld  nizeral   lcaso and nssi::axnt in
        aotusl pkynicnl posscsoio~,     operhting a r.rcducln:; vx.11sad
        cooductini;drilliq oyGratiol:n WAS a~ ozmr tiithinthe
        hi&my aondcmntiorrstatute.
                  Zone of tk;edafinitionn of tie xord Hoxxsrn as
        fov;odin-Vol. 2, .,.I..'X'.
                                  736, are '3sfollom:

                  wTl;oword lomar' is used in statutes PQ-
              1atlnC to aoxlcmation prooeedin~,s, nay be cm-
             strued to apply to every pe?aom kmvirt;my in-
             terest in the property to be taken. . . It ez- .
             braces not ouly tha oiner of the fee, but a
             tonat for life, and a lessee for years, and any
             other perscn who has au interest in t!iagroperty
             Mish v;illbo affected by the aondomstioz.*
                  Considering the above mentioned autLoritiss it
        would apl>earthat the f311~~~3 to &groe on the exoWt CL’dam-
        azos to be paid the omms of the laud lo the coatrollin~


                                                         .

                    .   ’
                                                                      .   -




 3reOfnnte for iostitatinzconCexnr,tion      proceedin